[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                          OCT 3, 2008
                            No. 07-15768                THOMAS K. KAHN
                        Non-Argument Calendar               CLERK
                      ________________________

             D. C. Docket No. 06-00664-CV-FTM-29-SPC

CLINTON W. FINSTAD,


                                                         Plaintiff-Appellant,

                                versus

STATE OF FLORIDA, DEPARTMENT OF BUSINESS
AND PROFESSIONAL REGULATION,
Board of Surveyors & Mappers,
ERIC R. HURST,
Assistant General Counsel,
DENNIS E. BLAKENSHIP,
Professional Land Surveyor,


                                                      Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                   _________________________

                          (October 3, 2008)
Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Clinton W. Finstad appeals the dismissal of his pro se complaint for lack of

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The district court concluded

that Finstad’s complaint is moot. We affirm.

      We review de novo the dismissal of a complaint under Rule 12(b)(1).

Asociacion de Empleados Del Area Canalera v. Panama Canal Comm’n, 329 F.3d
1235, 1237–38 (11th Cir. 2003). We also review de novo issues of mootness and

subject matter jurisdiction. Dimaio v. Democratic Nat’l Comm., 520 F.3d 1299,

1301 (11th Cir. 2008); Crown Media, LLC v. Gwinnett County, Ga., 380 F.3d
1317, 1323 (11th Cir. 2004).

      The jurisdiction of the federal courts is limited to actual cases and

controversies. Crown Media, 380 F.3d at 1324. A complaint becomes moot when

it no longer presents a “live” controversy or a ruling on the issues would have no

practical significance. Id. “The standing doctrine, like the mootness doctrine, is an

aspect of the ‘case or controversy’ requirement.” Sims v. Fla. Dep’t of Highway

Safety, 862 F.2d 1449, 1464 (11th Cir. 1989) (en banc). To establish standing, a

plaintiff must satisfy three requirements: an injury in fact, causation, and

redressability. Tanner Adver. Group, L.L.C. v. Fayette County, Ga., 451 F.3d 777,



                                           2
791 (11th Cir. 2006). A plaintiff can maintain a pre-enforcement challenge to a

law if he alleges either that “(1) he was threatened with prosecution; (2)

prosecution is likely; or (3) there is a credible threat of prosecution.” Am. Civil

Liberties Union v. The Fla. Bar, 999 F.2d 1486, 1492 (11th Cir. 1993).

        Finstad’s complaint is moot. Finstad, a surveyor, complains that his rights

under the First Amendment were violated when the Board of Surveyors charged

him with violating a state administrative rule that prohibited disclaimers on

surveys, but the administrative complaint was later dismissed by a panel of the

Board. See Burke v. Barnes, 479 U.S. 361, 363, 107 S. Ct. 734, 736 (1987) (the

plaintiff must have a “live” controversy “at the time the federal court decides the

case; it is not enough that there may have been a live case or controversy when the

case” was filed). Although Finstad argues that the Board dismissed the complaint

voluntarily to avoid suit, see Troiano v. Supervisor of Elections in Palm Beach

County, Fla., 382 F.3d 1276, 1282–83 (11th Cir. 2004), the panel concluded that

the administrative rule does not prohibit the conduct alleged in Finstad’s

complaint. The panel instead concluded that the current rule permits a surveyor to

use “explanatory notes” on a survey. See Am. Civil Liberties Union, 999 F.2d at

1492.

        Finstad’s complaint also does not fall within the exception to the doctrine of



                                           3
mootness for repetitious harms that evade review because nothing in the record

suggests that Finstad is likely to face prosecution for violation of the same

administrative rule. See Murphy v. Hunt, 455 U.S. 478, 482, 102 S. Ct. 1181,

1183 (1982). Although Eric Hurst, Assistant General Counsel of the State

Department of Business and Professional Regulation, suggested that the Board

would promulgate a rule to prohibit disclaimers, Hurst’s statement is speculative.

A complaint about the adoption of that potential rule is not ripe. Cf. Atlanta Gas

Light Co. v. U.S. Dep’t of Energy, 666 F.2d 1359, 1370 (11th Cir. 1982) (pre-

enforcement challenge to constitutionality of Section 402 of Fuel Use Act was not

ripe when states had not adopted laws to enforce the section).

      Finstad’s remaining arguments also fail. Finstad asserts that his corporation

and other surveyors face prosecution for the use of disclaimers, but he lacks

standing to pursue claims on behalf of an entity or another person. See Wolff v.

Cash 4 Titles, 351 F.3d 1348, 1357 (11th Cir. 2003). Finstad complains, for the

first time on appeal, that the state violated his rights under the Fourth, Fifth, and

Fourteenth Amendments and the Board acted under an invalid grant of legislative

authority, but these arguments are not properly before this Court. See Access

Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      The dismissal of Finstad’s complaint is AFFIRMED.



                                            4